Name: 2009/320/EC: Council Decision of 30Ã March 2009 endorsing the European Air Traffic Management Master Plan of the Single European Sky ATM Research (SESAR) project
 Type: Decision
 Subject Matter: air and space transport;  European construction;  international law;  research and intellectual property;  organisation of transport
 Date Published: 2009-04-09

 9.4.2009 EN Official Journal of the European Union L 95/41 COUNCIL DECISION of 30 March 2009 endorsing the European Air Traffic Management Master Plan of the Single European Sky ATM Research (SESAR) project (2009/320/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 1(2) of Council Regulation (EC) No 219/2007 of 27 February 2007 on the establishment of a Joint Undertaking to develop the new generation European air traffic management system (SESAR) (1), Having regard to the proposal from the Commission, Having regard to the Council Resolution of 30 March 2009 on endorsement of the European Air Traffic Management Master Plan of the Single European Sky ATM Research (SESAR) project, Whereas, the initial version of the European Air Traffic Management Master Plan, resulting from the definition phase of the SESAR project, with major contributions from relevant private stakeholders, constitutes the basis for establishing the SESAR Joint Undertakings work programme and the development phase of the SESAR project, subject to the conclusion of sufficient membership agreements, HAS DECIDED AS FOLLOWS: Sole Article The European Air Traffic Management Master Plan of the Single European Sky ATM Research (SESAR) project is hereby endorsed. Done at Brussels, 30 March 2009. For the Council The President P. BENDL (1) OJ L 64, 2.3.2007, p. 1.